Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to Amendment filed on 06/16/2021. As directed by the Amendment, claims 1, 7-9, 12, 15, and 16 have been amended. As such, claims 1-4, 7-12 and 15-16 are pending in the instant application.
Applicant has amended the claims to address the 112(f) interpretation. However, the amended 1 and 7 still invoked 112(f) interpretation. Please see the 112(f) claim interpretation section below for more details.
Applicant has not resolved the 112(a) and 112(b) rejections. Please see the 112 rejection sections below for more details and a new additional 112(a) rejection regarding independent claim 12.
Applicant has amended claims 15-16 to correct minor informalities, as such, the previous claim objections are withdrawn.

Claim Objections
Claims 1-4, 7-12 and 15-16 are objected to because of the following informalities: 
Claim 1, line 10, should read “process the provided inhalation duration data”.
Claim 12, line 8, should read “processing the provided inhalation duration
Claims 2-4, 7-11 and 15-16 are objected because of the dependency on the objected claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a providing device that is configured to provide inhalation duration data per breath” in claim 1; “the providing device is further configured to provide inhalation flow data” in claim 7. The term “device” is a generic placeholder and is not modified by sufficient structure or material for performing the claim function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-12 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the Applicant’s claims “a providing device that is configured to provide inhalation duration data per breath” and the Applicant’s specification disclosed the following: “The provision unit is configured to provide inhalation length data per breath” in Lns. 7-8 of Pg. 3, “the provision unit is further configured to provide inhalation flow data” in Lns. 8-9 of Pg. 5, “The provision unit 11 is configured to provide inhalation length data per breath” in Lns. 10-11 of Pg. 7. However, the structure or electronic mechanism of the providing device 
In addition, regarding claim 1,  Applicant claims “a controller that is configured to control the medical aerosol delivery device based on the filtered inhalation duration data” and Applicant’s specification disclosed the followings: “The control unit is configured to control the medical aerosol delivery device based on the filtered inhalation length data” in Lns. 10-11 of Pg. 3, “the control unit is configured to calculate a predicted inhalation time for a user’s subsequent inhalation based on the filtered inhalation length data” in Lns.8-9 of Pg. 5 and “the control unit is further configured to calculate  a target aerosol pulse length of the user’s subsequent inhalation based on the filtered inhalation length data” in Lns. 10-12 of Pg. 5,  and “The control unit 13 is configured to control the medical aerosol delivery device 2 based on the filtered inhalation length data” in Lns.13-14 of Pg. 7, which do not provide sufficient details of what algorithm or what kind of connection between the control unit and medical aerosol delivery device to carry the claimed function of controlling the medical aerosol delivery device based on the filter inhalation duration data. It is noted that the Applicant also discloses “control device 10 may implement an algorithm to control a timing of aerosol drug delivery into a user's breathing pattern” in Lns. 17-18 of Pg. 7 but there is no further disclosure on the details of the actual algorithm that control a timing of aerosol drug delivery into a user’s breathing pattern. Furthermore, the Applicant disclosure does not specifically disclose that the algorithm is a part of the controller or the control unit. As such, the specification does not provide a disclosure of 
Regarding claim 7, the Applicant claims “the providing device is further configured to provide inhalation flow data” and Applicant’s specification disclosed “the provision unit is further configured to provide inhalation flow data” in Lns. 13-14 of Pg. 5. However, the structure or electronic mechanism of the providing device that carried out the providing inhalation flow data was not disclosed. As such, the specification does not provide a disclosure of the providing device in sufficient details to demonstrate to one of ordinary skilled in the art that the inventor, at the time the application was filed, possessed the invention to perform the claimed function.
Regarding claim 8, the Applicant claims “the controller is further configured to calculate a predicted inhalation time for a user’s subsequent inhalation based on the filter inhalation duration data”, and Applicant’s specification disclosed “the control unit is configured to calculate a predicted inhalation time for a user's subsequent inhalation based on the filtered inhalation length data” in lines 8-9 of page 5. It is noted that the specification also disclosed that “the medical aerosol delivery device 2 calculates a predicted inhalation time for a user's subsequent inhalation based on the filtered inhalation length data” in lines 23-24 of Page 8, but this calculation is being carried out by the medical aerosol delivery device  not the controller of the control device. However, the exact implementation of the how the controller takes the filtered inhalation length data into calculating a predicted inhalation time for a user’s subsequent inhalation, or the calculation of a predicted inhalation time for a user’s subsequent 
Regarding claim 9, the Applicant claims “the controller is further configured to calculate a target aerosol pulse length for the user’s subsequent inhalation based on the filtered inhalation duration data” and Applicant’s specification disclosed “the control unit is further configured to calculate a target aerosol pulse length for the user's subsequent inhalation based on the filtered inhalation length data” in Lns. 10-12 of Pg. 5. It is noted that the specification also disclosed “the medical aerosol delivery device 2 calculates a target aerosol pulse length for the user's subsequent inhalation based on the filtered inhalation length data” in Ln. 25-26 of Pg. 8. However, the calculation of a target aerosol pulse length is carried out by the medical aerosol delivery device 2 not by the controller. However, the exact implementation of how the controller takes the filtered inhalation duration data into calculating a target aerosol pulse length for a user’s subsequent inhalation, or the calculation of a target aerosol pulse length for a user’s subsequent inhalation was not disclosed. Therefore, the specification does not provide a disclosure of the controller in sufficient details to demonstrate to one of ordinary skilled in the art that the inventor, at the time the application was filed, possessed the invention to perform the claimed function.
Regarding claim 12, the Applicant claims “controlling the medical aerosol delivery device based on the filtered inhalation duration data” and Applicant’s specification disclosed “controlling the medical aerosol delivery device based on the filtered inhalation length data” in 
 	 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, limitation “a providing device that is configured to provide inhalation duration data per breath”, in claim 1 and “the providing device is further configured to provide inhalation flow data” in claim 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the claimed function in the claims Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 	2-4, 7-12 and 15-16 are rejected due to the dependence on rejected claim 1.
Regarding claim 10, limitation “a control device according to claim 1” in line 3 renders claim indefinite because it is unclear if the Applicant intended to claim a control device that is different than or the same as with the entirety feature of the control device as claimed in claim 1. For the examination purposes, the limitation is being interpreted as the claimed control device in claim 10 is the same as and includes the entirety of feature as claimed in claim 1 and the limitation is being read as “the control device according to claim 1”.
	Claim 11 is rejected because of its dependency on the rejected claim 10.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed on 06/16/2021, with respect to the rejection(s) of claims 1-4, 7-12 and 15-16 under U.S.C have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under U.S.C 112(a) to claim 12. Please see claim rejection 112(a) above for more details. 
Regard Applicant’s arguments on deleting “unit” would avoid the 112(f) claim interpretation 112 and subsequently overcome claim rejections 112(a) and 112(b) on lines 8-12 of page 6 of the Remarks, Examiner respectfully disagrees. While by deleting “unit” from the claims, some claim limitations do avoid 112(f) interpretation, but the amended “providing device” in claims 1 and 7 are still invoked 112(f) as “device” is a generic placeholder and does not recited structure to perform such claimed function in claims 1 and 7. More importantly, amending the claims to avoid claim interpretation 112(f) has no effect on the claim rejection 112(a) written description. Please see claim rejection 112(a) above for more details and an additional 112(a) rejection for the method claim 12.

Conclusion
Regarding claim 1, the closest prior art of record, Denyer et al. (U.S. Publication 2007/0125370 hereinafter Denyer) discloses a control device configured to control a medical aerosol delivery device, the control device comprising: a providing device (Fig. 8, [0072]: air flow detector 68) that is configured to provide inhalation duration data per breath ([0072] and 
Denyer does not disclose the processor configured to: compare the provided inhalation duration data with a predetermined inhalation threshold, remove the provided inhalation duration data that are below the predetermined inhalation duration threshold, replace the removed inhalation duration data with the moving average value to produce filtered inhalation duration data; and the controller that is configured to control the medical aerosol delivery device based on the filtered inhalation duration data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        





/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785